DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Miyagawa et al. (US 2007/0201782).
With regard to claim 1, AAPA discloses a sealing device (as seen in Figs. 10-11) for a differential mechanism for sealing between a through-hole formed in a housing in which the differential mechanism is housed and an output shaft of the differential mechanism that is rotatably inserted through the through-hole (as seen in Fig. 11 the sealing device of AAPA is capable of this intended use limitation in the preamble), the sealing device comprising: an annular reinforcing ring (101) centered about an axis (about the axis of 100 as seen in Figs. 10-11); and an annular elastic body part (i.e. 102) formed from an elastic body (i.e. the elastic body of the seal as seen in Fig. 10) centered about the axis (as seen in Figs. 10-11) that is attached to the reinforcing ring (as seen in Figs. 10-11), wherein the elastic body part includes an annular seal lip (103) for slidable contact with the output shaft (as seen in Figs. 10-11 it is capable of such), an annular dust lip (104) that is provided further on an outer side of the sealing device than the seal lip (as seen in Figs. 10-11) for slidable contact with the output shaft (as seen in Figs. 10-11 it is capable of such), and an annular side lip (105) that extends toward the outer side of the sealing device on an outer periphery side of the dust lip (as seen in Figs. 10-11) and for slidable contact with an annular deflector attached to the output shaft (as seen in Figs. 10-11 it is capable of such. Additionally examiner notes that the surface the lip contact can be considered a deflector), wherein the side lip has an annular middle portion (e.g. the main portion of the lip in the middle) that increases in diameter along the axis in a direction toward the outer side of the sealing device (as seen in Figs. 10-11), and an annular distal end portion (e.g. the free end portion of the lip) that is a portion connected to the middle portion and is arranged further on the outer side of the sealing device than the middle portion (as seen in Figs. 10-11), and increases in 
AAPA fails to disclose that the distal end portion of the side lip is bent to an inner periphery side from the middle portion.
Miyagawa discloses a similar sealing device (as seen in Figs. 1-3B and 5-14) for a differential mechanism for sealing between a through-hole formed in a housing in which the differential mechanism is housed and an output shaft of the differential mechanism that is rotatably inserted through the through-hole (as seen in Figs. 1-3B and 5-14, etc. the sealing device of Miyagawa is capable of this intended use limitation in the preamble), the sealing device comprising: an annular reinforcing ring (15) centered about an axis (as seen in Figs. 1-3B and 5-14, etc.); and an annular elastic body part (i.e. 17) formed from an elastic body (i.e. the elastic body of the seal as seen in Figs. 1-3B and 5-14) centered about the axis (as seen in Figs. 1-3B and 5-14) that is attached to the reinforcing ring (as seen in Figs. 1-3B and 5-14), wherein 


With regard to claim 2, the combination discloses dimensions of the distal end portion are set, and a physical property of the elastic body forming the elastic body part is set such that the side lip is capable of maintaining contact between the distal end portion of the side lip and the deflector (as seen in Figs. 1-3B, etc. of Miyagawa).

With regard to claim 3, the combination discloses that a thickness of the distal end portion of the side lip is set based on a hardness of the elastic body (Examiner notes that this is essentially an intended designing method limitation, and as the sealing device of the combination 

With regard to claim 4, the combination discloses that the distal end portion has a substantially conical, tubular shape centered about the axis, and the middle portion has a substantially conical, tubular shape centered about the axis (as seen in Figs. 10-11 of AAPA and Figs. 1-3B, etc. of Miyagawa).

With regard to claim 5, the combination discloses that the side lip has an annular root portion (i.e. as seen in AAPA the portion at the base extending substantially axially) that extends in the direction of the axis (as seen in Figs, 10-11 of AAPA), and the middle portion is a portion that is connected to the root portion and is outside the root portion (as seen in Figs. 10-11 of AAPA).

With regard to claim 6, the combination discloses that a lip distal end portion of the seal lip is not radially aligned with the waist portion (as seen in Figs. 10-11 of AAPA).

With regard to claim 7, the combination discloses that a thickness of the distal end portion of the side lip is a fixed thickness or a substantially fixed thickness (as seen in Figs, 10-11 of AAPA it is substantially fixed), and a thickness of the middle portion of the side lip is a fixed thickness or a substantially fixed thickness (as seen in Figs, 10-11 of AAPA it is substantially fixed).

claim 8, the combination (Miyagawa) appears to disclose that the an inclination angle which is an angle between the distal end portion of the side lip and a line perpendicular to the axis is in a range of 60° to 85° (as seen in Fig. 3A, etc. the angle between t2 and the outer/upper line for “d” it appears to disclose a value less than 90 degrees but clearly greater than 45 degrees, and as examiner notes that Miyagawa discloses β (see Fig. 3B) is up to 45 degrees (see abstract, etc.) and the inclination angle in the uninstalled condition necessarily must be greater than such), but the combination silent as to the exact angle range of θ2 and thus fails to explicitly disclose that that an inclination angle which is an angle between the distal end portion of the side lip and a line perpendicular to the axis is in a range of 60° to 85°. As at the very least the combination (Miyagawa) discloses a similar range, it would have been considered obvious to one having ordinary skill in the art at the time the invention was made, to have modified the device of the combination such that an inclination angle which is an angle between the distal end portion of the side lip and a line perpendicular to the axis is in a range of 60° to 85° as it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Such a modification provides expected results and varying the inclination angle effects the angle β when installed that Miyagawa is concerned with, which would merely adjust the amount of sealing versus the amount of friction/wear dependent on the exact machine one would be intending to use the seal in.

With regard to claim 9, the combination discloses that the reinforcing ring includes a cylindrical part (i.e. the outer cylindrical part there of as seen in Figs, 10-11 of AAPA) extending in the direction of the axis (as seen in Figs. 10-11 of AAPA it extends parallel thereto) and a 

With regard to claim 10, the combination discloses that the lip waist portion is positioned in a vicinity of an end portion on the inner periphery side of the flange part (as seen in Figs. 10-11 of AAPA).

With regard to claim 11, the combination discloses that the side lip extends outwardly from the lip waist portion (as seen in Figs. 10-11 of AAPA).

With regard to claim 12, the combination discloses that the seal lip extends toward an inner side from the lip waist portion (as seen in Figs. 10-11 of AAPA).

With regard to claim 13, the combination discloses that the seal lip has an annular lip distal end portion at an inner end portion (as seen in Figs. 10-11 of AAPA at the inner end thereof), the lip distal end portion having a cross section formed in a wedge shape (as seen in Figs. 10-11 of AAPA it has a triangular or wedge shape in cross-section) projecting toward the inner periphery side (as seen in Figs. 10-11 of AAPA), and wherein a garter spring (i.e. the unlabeled garter spring in the groove in 103 as seen in Figs. 10-11 of AAPA) is fitted at a position facing away from the lip distal end portion on an outer periphery side of the seal lip (as seen in Figs. 10-11 of AAPA).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new grounds of rejection. Specifically all of Applicant’s arguments are with regard to the new amended limitations or to the prior grounds of rejection, as all current claim limitations are rejected in the new grounds of rejection above, Applicant’s arguments are moot. Additionally Applicant’s new claims 9-13 are rejected in the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675